JOHNSON, Judge,
dissenting.
I agree with the majority that the adjudication of dependency is supported by clear and convincing evidence and that the able and experienced trial judge carefully weighed the evidence and properly found the child to be dependent within the meaning of the Juvenile Act. Secondly, the trial judge did not refuse to consider placing the child with family members. As the majority correctly points out, the trial court carefully considered the testimony of the child’s maternal great-grandparents, C. and R.T., and concluded that placement with them would not be adequate for the safety and welfare of the child. This was because the great-grandparents did not believe that the child had been sexually abused, even though they were present and heard all of the testimony presented, the very testimony upon which the court found abuse to have occurred.
I agree with the majority, therefore, that those two issues raised by S.P., concerning (1) the factual determination of dependency and (2) the alleged refusal to consider placement with family members, are totally without merit. Judge Fred P. Anthony conducted a full and comprehensive hearing. His finding of dependency and disposition placing the child in temporary foster care is fully supported by competent evidence and should be affirmed, without more. In Interest of Black, 273 Pa.Super. 536, 417 A.2d 1178 (1980).
The remaining issue, in my view, is whether a parent may raise the alleged ineffectiveness of that parent’s counsel as a ground for reviewing the action of a trial court in a dependency case under the Juvenile Act and the Child Protective Services Law. Since I do not believe that ineffectiveness of counsel has any place in a dependency proceeding, I must dissent.
*34It is certainly true that the Juvenile Act contains an express provision regarding the right to counsel:
§ 6337. Right to counsel
Except as otherwise provided under this chapter a party is entitled to representation by legal counsel at all stages of any proceedings under this chapter and if he [or she] is without financial resources or otherwise unable to employ counsel, to have the court provide counsel for him [or her]----If the interests of two or more parties may conflict, separate counsel shall be provided for each of them.
42 Pa.C.S. § 6337. There is nothing in the statutory provision which embraces the doctrine of effective assistance of counsel, and I would decline to so enlarge the statutory grant.
The majority relies, in part, on this court’s prior decision in Banks v. Randle, 337 Pa.Super. 197, 486 A.2d 974 (1984) for the proposition that the right to the assistance of counsel means the right to effective assistance of counsel. My reading of Banks leads me to conclude that there is nothing in either the facts or the analysis contained therein to justify the extension of the principle to benefit a parent in a dependency proceeding such as we face on this appeal.
In the Banks ease, the three-judge panel had to determine whether a putative father could secure a new trial on the issue of paternity if it could be established that the father’s counsel in the first civil trial was incompetent. The Banks court first reviewed two earlier cases involving paternity defendants and re-affirmed that denial of counsel in civil paternity matters is inconsistent with due process. Those earlier cases were Corra v. Coll, 305 Pa.Super. 179, 451 A.2d 480 (1982) (indigent defendant) and White v. Gordon, 314 Pa.Super. 185, 460 A.2d 828 (1983) (not indigent defendant). In both cases, our court was mindful of the potential deprivation of liberty confronting any paternity defendant. Without such recognition, the Fourteenth Amendment to the United States Constitution, and its prohibition against depriving any person of their liberty without due process of *35law, would not have been implicated. Cf. Corra v. Coll, 305 Pa.Super. at 185-189, 451 A.2d at 483-85 with White v. Gordon, 314 Pa.Super. at 189, 460 A.2d at 830.
Our court concluded in Corra and White that a paternity defendant, faced with potential loss of liberty even following a civil determination of paternity, was entitled to be represented by counsel. I find this analysis to be sound. In Banks v. Randle, supra, the rationale for extending that right to include the right to effective assistance of counsel is not as clear. The Banks panel relied exclusively on cases involving criminal defendants for its conclusion that the right to counsel axiomatically meant the right to the effective assistance of counsel. Within the context of a paternity trial, I believe this was error.
There is really only one circumstance wherein the right to the assistance of counsel should automatically and necessarily mean the right to the effective assistance of counsel. This occurs in those situations where the counsel clause of the Sixth Amendment to the United States Constitution is implicated. The Constitution guarantees a fair trial through the due process clauses, but it defines the basic elements of a fair trial largely through the several provisions of the sixth amendment, including the counsel clause:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the Assistance of Counsel for his defence.
I have found no case where our federal Supreme Court discusses the effective assistance of counsel in anything other than a sixth amendment context, beginning with Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158 (1932), continuing through Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1161 (1938); Gideon v. Wainwright, *36372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963); McMann v. Richardson, 397 U.S. 759, 90 S.Ct. 1441, 25 L.Ed.2d 763 (1970), and more recently, Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). When Justice O’Connor opines that “the Court has recognized that ‘the right to counsel is the right to the effective assistance of counsel.’ McMann v. Richardson ...,” she does so only after a careful and thorough analysis of the sixth amendment’s counsel clause. Strickland v. Washington, 466 U.S. at 680-86, 104 S.Ct. at 2060-64, 80 L.Ed.2d at 688-92. The “constitutional command” to which Justice O’Connor refers, Id. at 685, 104 S.Ct. at 2063, 80 L.Ed.2d at 692, as well as the “right to counsel guaranteed by the Constitution “mentioned by Judge Wickersham in Banks v. Randle, 337 Pa.Super. at 202, 486 A.2d at 977, both point to the fundamental right to the assistance of counsel found in the sixth amendment.
The due process clause of the fourteenth amendment does not require appointment of counsel in every parental status termination proceeding. Lassiter v. Department of Social Services, 452 U.S. 18, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981). Since I believe that the effective assistance of counsel principle has constitutional underpinnings within the sixth amendment, albeit made applicable to the states through the fourteenth amendment, Gideon v. Wainwright, supra, I do not believe the principle can be applied in other settings without a sound, independent reason therefor. Our Pennsylvania Supreme Court has found such a circumstance in only one other situation.
Our supreme court has held that the vindication of the due process rights of an alleged mental incompetent require that such a person receive effective representation of counsel at civil commitment proceedings. In Re Hutchinson, 500 Pa. 152, 454 A.2d 1008 (1982), affirming 279 Pa.Super. 401, 421 A.2d 261 (1980). In Hutchinson, the court was required to balance the competing interests of the Commonwealth and of the individual in the civil commitment context. The court recognized that involuntary civil commit*37ment of mentally ill persons constitutes deprivation of liberty and may be accomplished only in accordance with due process protections. Id. 500 Pa. at 156, 454 A.2d at 1010, citing Appeal of Niccoli, 472 Pa. 389, 395 n. 4, 372 A.2d 749, 752 n. 4 (1977); Commonwealth ex rel. Finken v. Roop, 234 Pa.Super. 155, 163, 339 A.2d 764, 768 (1975), appeal dismissed, 424 U.S. 960, 96 S.Ct. 1452, 47 L.Ed.2d 728 (1976).
In Hutchinson, the right evolved not only from statute, the Mental Health Procedures Act (MHPA), 50 P.S. § 7304(c)(3), § 7304(e)(1), (2) and (3), but also due process considerations expressly set forth in the statute, 50 P.S. § 7102, 500 Pa. at 156, 454 A.2d at 1010. As Justice McDermott, speaking for the majority, declared:
For the legislatively-created right to representation to have meaning, counsel must be effective. Indeed, without the guiding hand of competent counsel, appellee’s right to representation would be rendered worthless. Moreover, appellee would be unable to enjoy the other protections guaranteed by Section 304 of the MHPA [50 P.S. § 7304], such as the right to confront and cross-examine witnesses and the right to a public hearing on the record, (footnote omitted).
500 Pa. at 157, 454 A.2d at 1011. Banks v. Randle, supra, did not have the benefit of the analysis set forth in Hutchinson by which our supreme court balanced the competing interests of the Commonwealth and of the individual, and reviewed express statutory language mandating conformance with principles of due process. Perhaps Banks v. Randle should be revisited.
Even if it is finally determined that the Banks case was properly decided, I find it sufficiently apart from the facts now before us to render it inapposite. All of the paternity cases had their primary focus on the named defendant who, like a defendant in a criminal case, faced potential loss of liberty. Thus, even though a sixth amendment argument could not be made — the proceedings being civil in nature —the fourteenth amendment proscription against depriva*38tion of property or liberty without due process still obtained.
In contrast, the focus in a dependency/abuse case is not on the parent. As the majority observes, the focus of the trial court in a dependency proceeding is on the child and that child’s best interests. While one of the purposes of the Juvenile Act is to preserve the unity of the family whenever possible, it is also concerned with providing for the care, protection, and wholesome mental and physical development of children coming within its provisions. 42 Pa.C.S. § 6301(b)(1). The focus at any dependency hearing must be to ascertain whether the child involved is without proper parental care or control, subsistence, education as required by law, or other care or control necessary for the child’s physical, mental or emotional health, or morals. 42 Pa.C.S. § 6302.
In his Opinion filed pursuant to Pa.R.A.P.1925, Judge Anthony acknowledged that post-trial counsel for the mother had alleged ineffective assistance of prior counsel but these allegations were not adequately explained. Prior to argument before this court en banc, counsel for the mother was directed to file a supplemental brief addressing the question, among others, whether effective assistance of counsel is a concept applicable to proceedings involving child dependency under the Juvenile Act. The Supplemental Brief filed on behalf of the appellant mother presents the question but fails to advance any authorities or legal argument on this threshold issue.
The right to the Assistance of Counsel contained in the sixth amendment is a fundamental, constitutional right which plays a crucial role in the adversarial system embodied in that amendment. Strickland v. Washington, 466 U.S. at 685, 104 S.Ct. at 2063, 80 L.Ed.2d at 692. Counsel plays a critical role in the ability of the adversarial system to produce just results. An accused is entitled to be assisted by an attorney who plays the role necessary to ensure that the trial is fair. It is for this reason that, in criminal proceedings involving the sixth amendment, the right to *39counsel is equated with the right to effective assistance of counsel. Id.
By way of contrast, the right to counsel we here examine is a creature of statute. 42 Pa.C.S. § 6337. Without minimizing the interest of a natural parent in the outcome of a dependency proceeding, it can not be said that any property or liberty interest of the parent is either “fundamental” or “essential to a fair trial” within the context of the dependency proceeding. Cf. Lassiter v. Department of Social Services, 452 U.S. at 27-29, 101 S.Ct. at 2159-2161, 68 L.Ed.2d at 649-651; Mathews v. Eldridge, 424 U.S. 319, 335, 96 S.Ct. 893, 903, 47 L.Ed.2d 18, 33 (1976). While our legislature has decreed that any party to a proceeding under the Juvenile Act is entitled to representation by counsel, the legislature has not attempted to elevate that statutory right to one of constitutional dimension. Nor have I found a clear and solid trail through our cases that would permit such an elevation.
Since I conclude that the concept of ineffective assistance of counsel has no place in a civil dependency proceeding where the needs of the child are paramount, I do not consider how and when such an issue might be raised. I would reject the attempt to introduce the principle into dependency proceedings. I, therefore, dissent.